— In a proceeding to quash a subpoena, petitioner appeals from so much of an order of the Supreme Court, Westchester County, dated July 2, 1975, as, after granting his motion to vacate a previous order of the same court, directed him to appear and testify before respondent or one of his deputies and to produce books, etc. Order affirmed insofar as appealed from, with $50 costs and disbursements. Appellant shall attend and testify, and produce the books, etc., upon such date as shall be fixed by the Attorney-General upon not less than 10 days’ written notice. There is no merit to appellant’s contention that a cross motion is required before the court can direct attendance pursuant to a subpoena stayed by prior court order. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.